Case 3:19-cv-00208-DPM Document 73 Filed 12/02/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

JAMES E. STEVENSON III and SHARYN

STEVENSON PLAINTIFFS

Vv. No. 3:19-cv-208-DPM

RONALD CAPPS, JR. DEFENDANT
JUDGMENT

1. The Court quiets title in the Musgrave Bar in James and Sharyn
Stevenson as tenants by the entirety. Musgrave Bar is an island in the
Mississippi River. It was part of Wright's Point, which is in Mississippi
County, Arkansas. Musgrave Bar is in Arkansas. Musgrave Bar is more
particularly described in the attached legal description, and illustrated
by the related plat, both of which are incorporated. The Court declares
that Ronald Capps has no right, title, or interest in Musgrave Bar, or
any part of that island, including what were called “the slivers” in this
case.

2. Capps retains the right to remove his duck blinds from
Musgrave Bar. He must do so within a reasonable time, not to exceed
two weeks after the Mississippi River rises high enough for him to float
the blinds out. That will be when the river gauge near Caruthersville,

Missouri, reaches twenty-nine feet.
Case 3:19-cv-00208-DPM Document 73 Filed 12/02/20 Page 2 of 4

3. The Stevensons are entitled to their costs, as allowed by law,

on motion due by 18 December 2020. FED. R. Civ. P. 54(d)(1); 28 U.S.C.
§ 1962.

OPW fast a. LE Va
D.P. Marshall Jr.
United States District Judge

A Near mher 2020

 
se Range 13 Ble S23: 19-cv-O} 208-DPM “Bocument 73 Elled 12/02/20 Page 3 of 4

mee Os

 

   

 

 

 
   
 

7 rRomument My
— as shawn on “ny, \ “ny
“ 4 various filed y “ ~ “hy,
i surveys p . Og
Hed SUVEYS # NY My
es
3 i s
22 .
is 15
&
: ", .
i "6, vb
1845 Arkansas shoreline as shown On, Xe
on General Land Office Plat of My S
<P

     

Township 15 North, Range 13 East

A
vse

o
1

Wright's Point

Shownldescribed as PLSS Sections within
Mississippi County tax records & record deed

     
  
     

Approximate location of shoreline as shown
on Google Earth image dated 8/14/19.

  
  

 
 

According to USACE published historical data, the 8/14/19
Mississippi River Stage was recorded at the following locations:
* HW Gage 152 near Osceola, Ar: 9.28 (Gage Zera: 20943}
* MS117 at Caruthersville, Mo: 1758 (Gage Zero: 235.49)

ol

    
      
   

  
 

Musgrave Bar
(formerly part of Wright's Point)
745+ Acres

    
    
 
  

This drawing, including the

dimensions/directions, shoreline(s),

& boundaries shown hereon, does not

represent a current on-the-ground survey and

is based on available public information including:
* Google Earth image (8/14/19)

* USACE Historic River Stage Data tn,
* General Land Office 1845 Plat of Township 15 North, Range 13 East "

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

   

 

 
   
 

 

 

 

 

 

 

 

 

 

 

 

 

It is mtended to represent &/or describe the permeter of oO, wo
that part of Wright's Point known as Musgrave Bar "Hn umnmemnynnsn
LINE | BEARING DISTANCE LINE BEARING DISTANCE |
Ll N 81°44 E 1802.7° L 20 S 81°26'W 1257.1 |
L2 S 72°10'E 985.1 L21 N 10°17 E 240.0° \yy7
L3 N 71°59 E 1972.3" L22 S 89°09" W 219.2° SN-
L4 N 40°48" E 678.4 L 23 8 35°58" W. 384.1 |
L5 N 70°39' E 1007.6 L24 S 83°38 W 449.3
L6 N 39°41'E 963.7" L25 N 62°14 W 622.0°
L7 N 22°05' E 957.7 L 26 N 48°24" W 2885.9"
L8& N 33°1S'E 1490.0'
L9 N 52°49' E 871.8
L10 N 73°43'E 1113.8"
Lil N 38°08 E 797.6
L12 S 15°47 E 2503.3
L13 S 16°39 W 2721.6
Li4__| N62°13 W 190.6 JAMES W. WAGES, PLS
L15 S 28°26 W 339.0’ ; PROFESSIONAL LAND SURVEYING
L 16 § 03°58' E 379.9' ~ ARKANSAS ~ MISSISSIPPI ~
LI7 S 55°48' W 2123.8
L18 5 76°24" W 2050.9 to pox 516
L19 S 71°23 W 1148.3" ne o08 SENATOBIA, MS 38668
Page 1 of 2
Case 3:19-cv-00208-DPM Document 73 Filed 12/02/20 Page 4 of 4

BOUNDARY DESCRIPTION

OF

MUSGRAVE BAR

That part of Wright's Point in the Chickasawba District of Mississippi County, Arkansas, being known as Musgrave Bar
containing 745 acres, more or less, and more particularly described as follows:

Commencing at the commonly accepted northwest comer of Section 15, Township 15 North, Range 13 East, Chickasawba
District, Mississippi County, Arkansas; thence run South 15°06’ East a distance of 15692.0 feet to a point at the apparent
water line of the Mississippi River at the western most tip of the island known as Musgrave Bar, thence run North 81°44’
East a distance of 1802.7 feet along said Mississippi River water line and along the northwesterly shorelme of Musgrave Bar
to a point; thence run South 72°10’ East a distance of 985.1 feet along said Mississippi River water line and along said
Musgrave Bar northwesterly shoreline to a point; thence rm North 71°59’ East a distance of 1972.3 feet along said
Mississippi River water line and along said Musgrave Bar northwesterly shoreline to a point; thence run North 40°48" East a
distance of 678.4 feet along said Mississippi River water line and along said Musgrave Bar northwesterly shoreline to a
point; thence ron North 70°39 East a distance of 1007.6 feet along said Mississippi River water line and along said
Musgrave Bar northwesterly shoreline to a point; thence mm North 39°41’ East a distance of 963.7 feet along said
Mississippi River water line and along said Musgrave Bar northwesterly shoreline to a point; thence run North 22°05" East a
distance of 957.7 feet along said Mississippi River water line and along said Musgrave Bar northwesterly shoreline to a
point; thence run North 33°15’ East a distance of 1490.0 feet along said Mississippi River water line and along said
Musgrave Bar northwesterly shoreline to a point; thence run North 52°49’ East a distance of 871.8 feet along said
Mississippi River water line and along said Musgrave Bar northwesterly shoreline to a point, thence run North 73°43" Bast a
distance of 1113.8 feet along said Mississippi River water line and along said Musgrave Bar northwesterly shoreline to a
point; thence run North 38°08" East a distance of 797.6 feet along said Mississippi River water line and along said Musgrave
Bar northwesterly shoreline to a point at the northeastem most tip of said Musgrave bar, thence ran South 15°47 East a
distance of 2503.3 feet along said Mississippi River waiter line and along the southeasterly shoreline of said Musgrave Bar to
a point; thence run South 16°39' West a distance of 2721.6 feet along said Mississippi River water line and along said
Musgrave Bar southeasterly shoreline to a point; thence run North 62°13' West a distance of 190.6 feet along said
Mississippi River water line and along said Musgrave Bar southeasterly shoreline to a point; thence ran South 28°26' West a
distance of 339.0 feet along said Mississippi River water line and along said Musgrave Bar southeasterly shorelime to a
point; thence run South 03°58" East a distance of 379.9 feet along said Mississippi River water line and along said Musgrave
Bar southeasterly shoreline to a point; thence run South 55°48" West a distance of 2123.8 feet along said Mississippi River
water line and along said Musgrave Bar southeasterly shoreline to a point; thence run South 76°24 West a distance of
2050.9 feet along said Mississippi River water line and along said Musgrave Bar southeasterly shoreline to a point, thence
run South 71°23’ West a distance of 1148.3 feet along said Mississippi River water line and along said Musgrave Bar
southeasterly shoreline to a point; thence run South 81°26’ West a distance of 1257.1 feet along said Mississippi River water
line and along said Musgrave Bar southeasterly shoreline to a point; thence run North 10°17" East a distance of 240.0 feet
along said Mississippi River water line and along said Musgrave Bar southeasterly shoreline to a point; thence run South
89°09 West a distance of 219.2 feet along said Mississippi River water line and along said Musgrave Bar southeasterly
shoreline to a point; thence run South 35°58' West a distance of 384.1 feet along said Mississippi River water lime and along
said Musgrave Bar southeasterly shoreline to a point; thence run South 83°38’ West a distance of 449.3 feet along said
Mississippi River water line and along said Musgrave Bar southeasterly shoreline to a point, thence run North 62°14" West a
distance of 622.0 feet along said Mississippi River water lime and along said Musgrave Bar southeasterly shoreline to a
point; thence run North 48°24’ West a distance of 2885.9 feet along said Mississippi River water line and along said
Musgrave Bar southeasterly shoreline to the Point of Beginning and containing 745 acres, more or less, together and with
any and all accretions thereto.

 
       
 

JAMES W. WAGES, PLS

PROFESSIONAL LAND SURVEYING
~ ARKANSAS ~ MISSISSIPPI ~

P.O. BOX 576
= SENATOBLA, MS 38668

Page 2 of 2

 
